170 Mich. App. 768 (1988)
429 N.W.2d 233
PEOPLE
v.
PANNELL
Docket No. 92623.
Michigan Court of Appeals.
Decided August 17, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of the Criminal Division, Research, Training and Appeals, and Joseph A. Puleo, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Derrick A. Carter), for defendant on appeal.
Before: SULLIVAN, P.J., and CYNAR and R.J. TAYLOR,[*] JJ.
PER CURIAM.
Defendant was charged with eight counts of criminal sexual conduct, first degree, MCL 750.520b; MSA 28.788(2), convicted by a jury of five counts of criminal sexual conduct, third degree, MCL 750.520(d); MSA 28.788(4), and sentenced to ten to fifteen years in prison. Defendant appeals his convictions as of right. We affirm.
The trial judge included in his instructions the American Bar Association standard jury instruction 5.4, which instructs the jury about the conduct of deliberations. This instruction was adopted by our Supreme Court in People v Sullivan, 392 Mich. 324, 341-342; 220 NW2d 441 (1974). After the instructions were given, the jury was dismissed for the day and began deliberations the next morning. On the second day of deliberations at 10:38 A.M., *770 the jurors sent a note to the trial judge stating that they could not reach an agreement. Without consulting counsel, the trial judge sent back a note instructing the jury, "continue your deliberations." The judge's note was placed in the court file. At 12:12 P.M., the jury requested an exhibit. At 12:20 P.M., the trial judge called the attorneys to the courtroom and informed them, on the record, of the jury's note and his response. At 12:26 P.M., the jury returned the verdict.
This Court granted defendant leave to file a supplemental brief requesting reversal under People v Lyons, 164 Mich. App. 307; 416 NW2d 422 (1987), because the trial judge communicated with the deliberating jury off the record and without informing counsel.
We conclude that the instant case is distinguishable from the case in Lyons and that the trial judge's note to the jury does not require reversal of defendant's convictions.
In Lyons, the jury sent the trial judge a note stating that it could not reach a verdict and asking for suggestions. The trial judge ordered the bailiff to tell the jury to "keep on working." The decision in Lyons was based on People v Cain, 409 Mich. 858; 294 NW2d 692 (1980), reversing 94 Mich. App. 644; 288 NW2d 465 (1980). In Cain, as in Lyons, the trial judge sent the bailiff to orally answer the jury's question. In both cases, it was impossible to know what was said to the jury by the bailiff and, consequently, to determine whether there was any prejudice to the defendants' rights.
By contrast, the trial judge in this case sent a written note to the jury which was included in the lower court file. We agree with the prosecutor that the judge's instruction to the jury to "continue your deliberations" was consistent with the ABA Instruction 5.4, which was approved by our Supreme *771 Court in People v Sullivan, supra. While the trial judge should have proceeded on the record and in the presence of counsel, we find no error requiring reversal since the instruction given was proper, See People v Cook, 130 Mich. App. 203; 342 NW2d 628 (1983), lv den 422 Mich. 910 (1985).
We also state that we, like a growing number of our fellow appellate judges, disagree with the strict rule requiring reversal set forth in People v Cain, supra. Like Judge SAWYER in his concurrence in People v Lyons, supra, p 311, we do not believe that contact with a deliberating jury can never be harmless error. We join Judge SAWYER in urging the Supreme Court to review this issue.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.